          Case 3:17-cr-00096-JAM Document 78 Filed 01/07/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,
      Plaintiff,

        v.                                                   No. 3:17-cr-00096 (JAM)

 WILLIAM LIEBERMAN,
      Defendant.


             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       William Lieberman is a prisoner of the Federal Bureau of Prisons (“BOP”). In light of the

ongoing coronavirus pandemic (“COVID-19”), he moves under 18 U.S.C. § 3582(c)(1)(A)(i) to

amend his sentence to time served with a period of home confinement. I will deny the motion.

                                          BACKGROUND

       On July 13, 2018, I sentenced Lieberman principally to 84 months of conspiracy to

commit mail and wire fraud and 60 months for tax evasion to be served concurrently following

his guilty plea. Doc. #45. I ordered restitution of $5,301,694 on the conspiracy to commit mail

and wire fraud and $436,235 on the tax evasion charge, to be paid upon his release. Ibid.

Lieberman has served less than half his full sentence and is scheduled to be released from BOP

custody in July 2024.

       Lieberman is 44 years old. Doc. #72 at 4. He states that he has hypertension and a

“weakened immune system [which] has manifested itself in several diagnoses throughout his

lifetime…[including] E[]rythema Multiforme Arthritis (skin lesions) and Angioedema (swelling

that occurs beneath the skin)…Arthralgias (joint stiffness) and Urticaria[] (hives).” Doc. #66 at

7-9. As evidence of his weakened immune system, Lieberman offers a letter from his former

primary care physician that confirms that Lieberman has been diagnosed with those conditions

                                                 1
           Case 3:17-cr-00096-JAM Document 78 Filed 01/07/21 Page 2 of 5




and in connection with arthritis treatment had a positive Anti-Nuclear Antibody (“ANA”) test

that “supports the Immune nature of the disease and the possible rheumatoid associations.” Doc.

#61 at 13. The positive ANA test is included as an exhibit. Id. at 12. Lieberman’s BOP medical

records reflect that Lieberman has suffered from intermittent angioedema. Doc. #74 at 9.

Lieberman’s hypertension is confirmed by BOP medical records. Doc. #68 at 1.

        Lieberman is currently incarcerated in the Federal Correctional Institution Miami (“FCI

Miami”) in Miami, Florida. At the time of this ruling, FCI Miami reports 82 active inmate

COVID-19 cases and 28 active staff cases. 1

        On May 11, 2020, Lieberman filed a pro se motion for compassionate release with this

Court. Doc. #58. I denied the motion on the ground that Lieberman had not exhausted

administrative remedies. Doc. #60. On May 18, 2020, Lieberman submitted to the warden a

request for compassionate release, which the warden denied. Doc. #61 at 4-6. On September 21,

2020, Lieberman filed a renewed pro se motion for compassionate release, Doc. #61, and his

counsel subsequently filed a supplemental memorandum in support. Doc. #66. The Government

opposes Lieberman’s motion. Doc. #72. The parties do not dispute that Lieberman has now

properly exhausted his administrative remedies.

                                                DISCUSSION

        Federal law—18 U.S.C. § 3582(c)(1)(A)(i)—allows a court to grant a prisoner’s motion

for sentence reduction if there are “extraordinary and compelling reasons” to do so. See

generally United States v. Brooker, 976 F.3d 228, 231-34 (2d Cir. 2020) As relevant here, the

statute directs courts to consider the following issues before granting any motion for sentence

reduction. First, a court must consider where the prisoner has satisfied the statute’s mandatory


1
 See Federal Bureau of Prisons, COVID-19 Cases, available at https://www.bop.gov/coronavirus
[https://perma.cc/WD3S-WQ4Q] (last accessed January 7, 2021).

                                                      2
             Case 3:17-cr-00096-JAM Document 78 Filed 01/07/21 Page 3 of 5




exhaustion requirement. Second, a court must consider whether there are extraordinary and

compelling reasons that might warrant a sentence reduction, such as a grave threat to a prisoner’s

health if he remains imprisoned. Third, notwithstanding any such extraordinary and compelling

reasons, a court must consider whether in its discretion a sentence reduction is warranted in light

of the purposes of sentencing under 18 U.S.C. § 3553.

           Although there is no dispute that Lieberman has now exhausted administrative remedies,

I am not convinced that he has established that the threat to his health from COVID-19 is severe

enough to constitute an extraordinary and compelling reason for a sentence reduction. There is

no doubt that the COVID-19 pandemic is extraordinary, having killed more than three hundred

fifty thousand people in the United States in recent months. And I acknowledge that Lieberman

has health concerns due to his high blood pressure and diagnoses of autoimmune disorders. But

Lieberman fails to show that his various health issues place him at an appreciable risk of

contracting COVID-19, much less that he is particularly vulnerable to the virus’s most lethal

effects.

           Lieberman argues that his weakened immune system, the use of the corticosteroid

prednisone to treat his autoimmune disorders, and his hypertension place him at increased risk of

severe illness from COVID-19. Doc. #66 at 7-9. He provides evidence of ongoing hypertension

while in BOP custody, for which he has been prescribed medication. Docs. #69 at 1, 4. His BOP

medical records do not list all the autoimmune disorders from which Lieberman allegedly

suffers, only reflecting that he has experienced angioedema flareups. Id. at 1. But Lieberman

reports that his angioedema is controlled with prednisone or antihistamines, Doc. #74 at 9, and

offers no evidence that his hypertension is not effectively treated with the prescribed medication.

Moreover, according to the Centers for Disease Control (“CDC”), people with hypertension or a



                                                  3
           Case 3:17-cr-00096-JAM Document 78 Filed 01/07/21 Page 4 of 5




weakened immune system from immune deficiencies or the use of corticosteroids “might be at

an increased risk for severe illness from COVID-19,” but people with those conditions are not in

the category the CDC states “are at increased risk of severe illness from COVID-19.” 2 The CDC

states that the only immune condition that puts people at increased risk for severe illness from

COVID-19 is a weakened immune system from a “solid organ transplant,” and not from

Lieberman’s diagnoses of skin lesions, angioedema, joint stiffness, and hives. Although it is

concerning that there are many active COVID-19 cases at FCI Miami, Lieberman has not shown

that the risk he personally faces from COVID-19 while imprisoned is enough to constitute an

extraordinary and compelling reason for his release from imprisonment.

        I have also considered all of the sentencing factors under 18 U.S.C. § 3553. Lieberman

pled guilty to conspiracy to commit mail and wire fraud and tax evasion. He was one of the

leaders of a “pump and dump” scheme to defraud investors. As the officer of several publicly

traded companies, he lied to investors in public filings, on the telephone, and in face-to-face

meetings. Over the span of five years, Lieberman illegally gained approximately $1,198,894.79

from the scheme and evaded payment of more than $400,000 in income taxes. The total loss

resulting from the scheme was approximately $18,789,364 to 12,764 victims.

        Before sentencing, the Government received impact statements from over 800 victims.

Many of these victims have now voiced their objection to his early release. See Doc. #72 at 8-9.

Although the steps Lieberman has taken towards his rehabilitation while incarcerated are

commendable, the purposes of sentencing—including just punishment and deterrence—would




2
 Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19), “ People with Certain
Medical Conditions, last updated December 23, 2020, available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html [https://perma.cc/R27U-V947] (last accessed
January 7, 2021).

                                                       4
            Case 3:17-cr-00096-JAM Document 78 Filed 01/07/21 Page 5 of 5




not be well-served if he were released at this time with about half of his sentence remaining to be

served.

                                          CONCLUSION

          For the foregoing reasons, the Court DENIES the motion of defendant William

Lieberman for compassionate release. Doc. #61.

          It is so ordered.

          Dated at New Haven this 7th day of January 2021.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 5
